SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT, made this 1st day of April, 2009 (the “Effective Date”), by and
between Saia, Inc., a Delaware corporation (“Saia”) and Anthony D. Albanese (the
“Executive”).

WITNESSETH:

WHEREAS, Saia and the Executive entered into an Amended and Restated Employment
Agreement on October 24, 2006 pursuant to which the Executive agreed to serve as
Senior Vice President, Operations and Sales of Saia, as amended by an Amendment
to Amended and Restated Employment Agreement dated as of October 23, 2008 (the
“Agreement”); and

WHEREAS, the parties retained the right to amend the Agreement pursuant to
Section 25 thereof; and

WHEREAS, the parties desire to amend certain provisions of the Agreement.

NOW, THEREFORE, effective as of the Effective Date, the parties agree as
follows:

1. Section 4(a) of the Agreement is amended to read as follows:



  (a)   Base Salary. Saia shall pay to the Executive base salary at the rate of
$257,070 per annum which shall be payable in accordance with the standard
payroll practices of Saia. Such base salary rate shall be reviewed annually in
accordance with Saia’s normal policies beginning for calendar year 2010;
provided, however, that at no time during the term of this Agreement shall the
Executive’s base salary be decreased from the rate then in effect.



  2.   The Executive hereby acknowledges that the Company has discontinued the
Company’s contributions under the Saia, Inc. Executive Capital Accumulation Plan
(equal to 5% of the Executive’s base salary).



      3. Except as expressly amended hereby, the Agreement shall remain as in
effect immediately prior to the Effective Date. The parties reaffirm all of
their rights and obligations under the Agreement, as amended hereby.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

      EXECUTIVE  
SAIA, INC.
       
By:     
Anthony D. Albanese  
Richard D. O’Dell
President and Chief Executive Officer

